Citation Nr: 1017405	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as anxiety/panic attacks.

2.  Entitlement to service connection for sleep disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to 
January 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in June 2008.  
The Board reopened and remanded this case for further 
development in August 2008.  

The Board notes that the Veteran has submitted additional 
evidence to the Board, which has not been reviewed by the RO.  
In a February 2010 Informal Hearing Presentation and a March 
2010 statement, the Veteran's representative waived RO 
consideration of this evidence.  Regardless, as discussed 
below, as the Board is granting the full benefits sought on 
appeal, there is no prejudice to the Veteran in proceeding 
with this decision without RO consideration if this evidence.  

It appears that the RO did not comply with all of the 
directives set forth in the Board's August 2008 remand such 
as taking appropriate action to attempt to verify that lay 
witness T.M. served with the Veteran.  However, again, as 
this decision represents a full grant of the benefits sought 
on appeal, the Board finds no prejudice to the Veteran in 
proceeding with a decision on the merits.  See Stegall v. 
West, 11 Vet.App. 268 (1998).


FINDING OF FACT

Anxiety disorder with sleep disturbance is proximately due to 
the Veteran's service-connected psoriasis.  


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder with 
sleep disturbance secondary to service-connected psoriasis 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired 
psychiatric disability and sleep disorder.  Specifically, the 
Veteran has claimed that his psychiatric disability is due to 
a sexual assault incident in service.  In the alternative, 
the Veteran has claimed that his psychiatric disability and 
sleep disorder are secondary to his service-connected 
psoriasis and the medications needed to treat this 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the Veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the Veteran.  

Service treatment records have been reviewed.  Significantly, 
the October 1967 service entrance examination showed that the 
Veteran was evaluated as psychiatrically normal.  Service 
treatment records are silent with respect to any findings of 
a psychiatric disability.  The records are also silent with 
respect to any incident of sexual assault.  Nevertheless, an 
August 1971 service treatment record showed that the Veteran 
claimed he could not sleep because of itching due to his 
psoriasis.  Further, at the June 1971 service examination 
prior to discharge, the Veteran reported nervousness related 
to tension at work.  However, he was again evaluated as 
psychiatrically normal.  Significantly, a December 1971 
record showed that the Veteran needed a refill for Valium and 
Sebutone.  

The Veteran's service personnel records are unavailable 
because the operation where he was assigned was classified as 
top secret and, in turn, the records were  deemed 
confidential.  

After service, in November 1972, the Veteran reported to the 
VA with his father seeking psychiatric treatment.  It was 
reported that he had emotional problems since age 15 
requiring him to see a child psychologist.  Recently, the 
Veteran had trouble with the police and had tried all sorts 
of drugs and continuous alcohol use.  The assessment was 
emotionally disturbed with behavioral disorder, questionable 
sociopath.   Subsequently, VA treatment records from 1981 
indicated that the Veteran sought treatment for his alcohol 
abuse.  Importantly, a July 1981 record indicated that the 
Veteran was trying to learn ways to ease his anxiety attacks.  
It also noted that the Veteran had some sexual issues to deal 
with, but did not give any further details.  It appears that 
in 1984, he again sought treatment for alcohol abuse.   
Importantly, a July 1996 mental health clinic note showed 
that the Veteran complained of anxiety and sleep dysfunction 
with insomnia and mid night awakenings.  The Veteran reported 
a 25 year history of panic attacks.  The assessment was panic 
disorder with anxiety, rule out depression, and valium 
dependence, in remission.  An August 1996 record also 
indicated that the Veteran complained of sexual dysfunction 
for over 20 years.  

Subsequent VA treatment records up to April 2009 showed an 
assessment of generalized anxiety disorder and that 
medications were prescribed to aid with sleep.  A May 2004 
letter from the Veteran's treating physicians indicated that 
the Veteran had begun treatment at the Decatur, Georgia VA 
Medical Center in 1997 for symptoms of anxiety, panic attacks 
and sleep disturbance.  However, these records do not provide 
any sort of etiological opinion.

The Veteran was afforded a VA fee-based examination in April 
2001.  The examiner gave a diagnosis of dysthymic disorder, 
alcohol dependence, in remission, and drug dependence, in 
remission.  The examiner indicated that the Veteran was 
unable to provide clear-cut and convincing evidence of 
claimed stressor of sexual trauma while in service.   He 
opined that it was particularly doubtful that such an 
incident could have played such a major role in his 
subsequently chaotic and self-destructive lifestyle.  
However, the examiner did not offer an opinion concerning an 
association between the Veteran's psychiatric disability and 
his service-connected psoriasis.  

Further, in support of his claim, the Veteran submitted an 
August 2005 lay statement from a fellow service member.  He 
indicated that he remembered the incident where it was 
brought to his attention that someone had made some kind of 
homosexual attempt on the Veteran.  In the August 2008 
remand, the Board directed the RO to take appropriate action 
to attempt to verify that this person served with the 
Veteran.  However, as previously noted, it does not appear 
that this was done.  

The claims file also includes a May 2008 statement from a 
friend of the Veteran's who also claimed that he was a 
psychologist.  He provided that he met the Veteran in 1979 at 
work.  He stated that the Veteran told him of a sexual 
assault incident in service because he was studying 
psychology at that time.  Subsequently, this person completed 
his doctorate in clinical psychology and had lost touch with 
the Veteran until the Veteran contacted him.  The statement 
appeared to indicate that there was a correlation between the 
alleged incident in service and the Veteran's current anxiety 
disorder.  However, it does not appear that this person had 
examined the Veteran or reviewed his claims file. 

In its August 2008 remand, the Board determined that a VA 
examination was necessary to determine the etiology of the 
Veteran's psychiatric disability and sleep disturbance.  

On remand, the Veteran was afforded a VA examination in 
December 2008 by a clinical psychologist.  The claims file 
was reviewed.  After examining the Veteran, the examiner gave 
a diagnosis of generalized anxiety disorder and polysubstance 
dependence in sustained remission.  The examiner indicated 
that it was at least as likely that some of the Veteran's 
issues pre-dated the military based on the Veteran's history 
of seeing a psychiatrist as a child.  Although the Veteran 
claimed that his anxiety was caused by the sexual advance of 
a superior officer, the examiner also concluded that it was 
less likely as not that these symptoms were directly related 
to the Veteran's service and noted that a previous evaluator 
had stated that it was "particularly doubtful" that such an 
event could explain his pattern of substance abuse and other 
behavior after the military.  The current evaluation did not 
find any different facts or symptoms than those that were 
reported in the previous evaluation.  The examiner also 
indicated that the Veteran's sleep disorder began in 1994 or 
1995 while he was in jail so it was not directly related to 
service.  However, although the Veteran did indicate that 
itching occasionally kept him awake, the examiner noted that 
the Veteran predominantly blamed his sleep problems on 
anxiety and nightmares.  Thus, the examiner found that it was 
less likely as not that the Veteran's sleep disorder was 
related to his psoriasis.  The examiner continued that the 
Veteran's psychiatric disability did not appear to be related 
to his psoriasis and indicated again that the Veteran claimed 
that it was due to a sexual advance.  Finally, the examiner 
found that because the Veteran had such a long history of 
substance use and the Veteran was over-using his medications 
and abusing alcohol, it was less likely as not that the 
Veteran's psychiatric disability had been aggravated by his 
psoriasis or medications for his psoriasis.  

The claims file also includes subsequent 2008 lay statements 
from a childhood friend and the Veteran's sister.  Both 
statements indicate that the Veteran's mood and personality 
were different when he returned from service.  He drank 
considerably and had mentioned panic attacks.  He was also 
very self-conscious due to his skin condition. 

Further, a September 2009 statement from Edward Lewis, M.D. 
indicated that he treated the Veteran for his psoriasis from 
1974 to 1992, using tropical creams and lotions and 
periodically using Atarax or Valium when his psoriasis 
flared.  The doctor concluded that the Veteran usually 
responded quite well to these drugs, his stress and anxiety 
being reduced.  Treatment records from Dr. Lewis had 
previously been associated with the claims file.  Along with 
this statement, the Veteran also submitted November 1987 
private treatment records from John H. Purcell, M.D., which 
showed that the Veteran complained of insomnia, anorexia, 
anergia, anhedonia and depressed mood.  He was diagnosed with 
dysthymic disorder.   A September 1988 statement from Barbara 
C. Biggs, M.D. was also submitted at this time.  This 
statement indicated that the Veteran had been followed since 
May 1988 for Chronic Fatigue Syndrome.  She also indicated 
that his condition dated back to September 1986.  However, 
again, nothing in these records link any current psychiatric 
disability or sleep disorder with the Veteran's service or 
his service-connected psoriasis.
 
In support of his claim, the Veteran also submitted medical 
treatises, which indicated that psychological morbidity in 
psoriasis patients was considerable.  Lay statements have 
also been received in support of the claim. 

Significantly, the claims file also includes a January 2010 
private opinion from a medical doctor who also held a Masters 
of Public Health.  The doctor indicated that she had reviewed 
the Veteran's claim file and pertinent medical records.  The 
opinion summarized pertinent medical evidence and referred to 
medical treatises, which indicated that there was an 
association between psoriasis and psychological conditions, 
including anxiety.  The examiner noted that the Veteran 
started treatment in 1997 for anxiety, panic attacks and 
sleep disturbance.  Based on the Veteran's medical history 
and literature, the opinion concluded that it was at least as 
likely as not that the Veteran's dermatological condition 
contributed to the development of his psychiatric conditions, 
particularly, the anxiety disorder and sleep disturbance.      

Based on a complete review of the medical evidence of record, 
it appears that the Veteran's psychiatric disability has been 
predominantly described as an anxiety disorder.  Further, the 
Veteran's sleep problems have primarily been linked to his 
anxiety disorder.  Moreover, the Veteran himself has 
indicated that his sleep disturbance is related to his 
anxiety disorder.  Significantly, the December 2008 VA 
examination and February 2010 private opinion both diagnosed 
the Veteran with anxiety disorder and provided their opinions 
based on this diagnosis.  Therefore, for the purposes of this 
analysis, the Board finds that the Veteran's primary 
psychiatric diagnosis is anxiety disorder with sleep 
disturbance.  

Initially, the Board observes that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Although 
there is some indication that the Veteran may have had some 
psychological treatment prior to service, the October 1967 
entrance examination showed that the Veteran was evaluated as 
psychiatrically normal.  Thus, the Veteran is presumed sound 
with respect to any acquired psychiatric disability.  

However, there is no competent medical evidence of record to 
show that the Veteran's anxiety disorder with sleep 
disturbance is directly related to any alleged sexual assault 
incident in service.  Both VA examinations found no link.  
Nevertheless, the Board is faced with a conflicting medical 
record as to whether the Veteran's anxiety disorder with 
sleep disturbance is secondary to his service-connected 
psoriasis.  The VA examiner who conducted the December 2008 
VA examination found that there was no causal connection.  
However, after reviewing the claims file as well as medical 
literature, the February 2010 private opinion clearly 
indicated that the Veteran's psoriasis had contributed to the 
development of his anxiety disorder with sleep disturbance.  
Both the private and the VA examiners appear to have been 
familiar with the Veteran's medical history.  Both examiners 
are also identified as medical professionals.  

However, significantly, while the private opinion appears to 
be based on medical literature as well as the Veteran's 
medical history, the VA examiner gave no rational for his 
determination except to say that the Veteran claimed his 
anxiety was due to the alleged sexual assault incident in 
service.  However, in relying on the Veteran's own history, 
the examiner appeared to contradict his earlier statement, 
which found that the alleged incident in service could not be 
the cause of his current anxiety disorder.  It is inherently 
contradictory to discount the Veteran's claim when offering 
one opinion with respect to direct service connection, but 
then rely on that claim as the rational for another opinion 
on the basis of secondary service connection.  

The Board is thus presented with an evidentiary picture which 
shows two conflicting opinions by medical professionals.  
Neither opinion is significantly more detailed than the 
other.  Nevertheless, the conclusions reached by the 
examiners are different.  After balancing these two medical 
opinions, the Board must conclude that there is essentially a 
state of equipoise as to the medical conclusions to be drawn.  
In such situations, a decision favorable to the appellant is 
mandated by 38 U.S.C.A. § 5107(b).  Accordingly, the Board 
finds that service connection is warranted on a secondary 
basis for anxiety disorder with sleep disturbance. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in November 2008, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.

ORDER

Entitlement to service connection for anxiety disorder with 
sleep disturbance is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


